Title: James Madison to John S. Barbour, 15 March 1830
From: Madison, James
To: Barbour, John S.


                        
                            
                                Dr. Sir
                            
                            
                                
                                    Mont:
                                
                                Mar. 15. 1830
                            
                        
                        
                        I recd a few days ago yours of the 9th. & shd. have answerd it immediately but for the expectation
                            of learning that the subject of it wd. have explained itself, on the spot. The Mail due today not havg brought me any information, I proceed to mention that on the 2 or 3d. of Mar. I enclosed yr. note to Col. P. P. Barbour
                            requesting him to recover the money from you or Bank as might happen, & forward it by a private conveyance, wch he
                            wd. be more likely to find than yourself. It is quite possible that the letter enclosing the note may have miscarried.
                            Should it not have got to hand, you will of course put the Bank on its guard. It is not material whether the money be put
                            into the hands to deposit of Col. B. or deposited in the Bank and a Check forwarded by Barbour that you have drawn. It will save him
                            from any further [?] [?] than to deliver you yr. note in case it find its way to him. With friendly respects
                        
                            
                                J. M.
                            
                        
                    